Order entered August 31, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00001-CV

                         ANDREA ARNOLD, Appellant

                                         V.

                     RANDY ADDISON, ET AL, Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04121-2018

                                     ORDER

      Before the Court is appellant’s August 27, 2020 unopposed motion for

extension of time to file her reply brief. We GRANT the motion and ORDER the

reply brief be filed no later than September 28, 2020.


                                              /s/   KEN MOLBERG
                                                    JUSTICE